     Case 2:18-cv-09531-JLS-DFM Document 74 Filed 10/18/19 Page 1 of 4 Page ID #:594



 1    Mark W. Bucher
 2
      mark@calpolicycenter.org
      CA S.B.N. # 210474
 3    Law Office of Mark W. Bucher
 4
      18002 Irvine Blvd., Suite 108
      Tustin, CA 92780-3321
 5    Phone: 714-313-3706
 6    Fax: 714-573-2297

 7    Brian K. Kelsey (Admitted Pro Hac Vice)
 8    bkelsey@libertyjusticecenter.org
      Jeffrey M. Schwab (Admitted Pro Hac Vice)
 9    jschwab@libertyjusticecenter.org
10    Senior Attorneys
      Liberty Justice Center
11    190 South LaSalle Street
12    Suite 1500
      Chicago, Illinois 60603
13    Phone: 312-263-7668
14    Fax: 312-263-7702

15    Attorneys for Plaintiff
16

17
                                UNITED STATES DISTRICT COURT

18
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

19
      Thomas Few,                                    Case No. 2:18-cv-09531-JLS (DFMx)
20                      Plaintiff
21
      v.                                             PLAINTIFF’S STATEMENT OF
22                                                   UNCONTROVERTED FACTS IN
   United Teachers of Los Angeles; Austin            SUPPORT OF THE MOTION FOR
23
   Beutner, in his official capacity as              SUMMARY JUDGEMENT
24 Superintendent of Los Angeles Unified
   School District; Xavier Becerra, in his
25
   official capacity as Attorney General of
26 California,
                     Defendants.
27

28

30         Case No. 2:18-cv-09531-JLS (DFMx)    1
           PLAINTIFF’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF THE MOTION FOR
31         SUMMARY JUDGEMENT
     Case 2:18-cv-09531-JLS-DFM Document 74 Filed 10/18/19 Page 2 of 4 Page ID #:595



 1          Plaintiff Thomas Few hereby submits this Statement of Uncontroverted Facts in
 2    support of his Motion for Summary Judgement. The Few and Defendant United Teachers
 3    of Los Angeles have stipulated and filed with the court a Joint Statement of Undisputed
 4    Facts (Dkt. 71) (JSF), including relevant exhibits. Plaintiff restates these facts in support of
 5    his Motion.
 6          1.        Thomas Few has been a special education teacher employed by the Los
 7    Angeles Unified School District (“LAUSD”) since August 2016.
 8          2.        A true and correct copy of Few’s September 8, 2016 UTLA membership
 9    application, which Few signed, is attached to the JSF as Exhibit A.
10          3.        A true and correct copy of Few’s February 13, 2018 updated UTLA
11    membership application, which Few signed, is attached to the JSF as Exhibit B.
12          4.        A true and correct copy of Few’s June 2018 letter received by UTLA is
13    attached to the JSF as Exhibit C.
14          5.        A true and correct copy of UTLA’s July 13, 2018 letter to Few, which Few
15    received, is attached to the JSF as Exhibit D.
16          6.        On August 3, 2018, Few submitted another letter to both UTLA and LAUSD,
17    which UTLA and LAUSD received. A true and correct copy of Few’s August 3, 2018 letter
18    is attached attached to the JSF as Exhibit E.
19          7.        On or about October 10, 2018, Few submitted a letter to UTLA, which UTLA
20    received. A true and correct copy of Few’s October 10, 2018 letter is attached to the JSF
21    as Exhibit F.
22          8.        On October 19, 2018, UTLA sent a letter to Few, which Few received. A true
23    and correct copy of UTLA’s October 19, 2018 letter is attached to the JSF as Exhibit G.
24          9.        On or about November 21, 2018, UTLA sent Few a letter dated November 20,
25    2018, which Few received. A true and correct copy of UTLA’s November 20, 2018 letter
26    is attached to the JSF as Exhibit H. UTLA included with the letter a check for $433.31
27    payable to Few.
28
            Case No. 2:18-cv-09531-JLS (DFMx)    2
30          PLAINTIFF’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF THE MOTION FOR
            SUMMARY JUDGEMENT
31
     Case 2:18-cv-09531-JLS-DFM Document 74 Filed 10/18/19 Page 3 of 4 Page ID #:596



 1          10.    The check for $433.31 reimbursed Few for all dues deducted from his pay from
 2    the beginning of June 2018 to October 31, 2018 (corresponding to the November 5, 2018
 3    pay date), including interest.
 4          11.    LAUSD has not deducted any dues from Few’s wages since October 31, 2018
 5    (corresponding to the November 5, 2018 pay date).
 6          12.    On or about December 5, 2018, Few’s counsel responded to UTLA with a
 7    letter acknowledging Few’s receipt and deposit of the check provided by UTLA. A true
 8    and correct copy of the December 5, 2018 letter is attached to the JSF as Exhibit I.
 9          13.    From the time he began his employment through October 31, 2018, LAUSD
10    deducted union dues of approximately eighty-six dollars ($86) per month from Few’s
11    paychecks and remitted them to UTLA.
12    ///
13    ///
14    ///
15    ///
16    ///
17    ///
18    ///
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///   Case No. 2:18-cv-09531-JLS (DFMx)    3
30          PLAINTIFF’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF THE MOTION FOR
            SUMMARY JUDGEMENT
31
     Case 2:18-cv-09531-JLS-DFM Document 74 Filed 10/18/19 Page 4 of 4 Page ID #:597



 1          14.    Prior to the U.S. Supreme Court’s decision in Janus v. AFSCME, Council 31
 2    on June 27, 2018, bargaining unit workers who were not UTLA members were required to
 3    pay fair-share fees to UTLA, pursuant to the Educational Employment Relations Act.
 4    LAUSD deducted fair-share fees from wages. Compulsory fair-share fees were less than
 5    membership dues. LAUSD stopped deducting, and UTLA stopped receiving, fair-share
 6    fees after Janus.
 7

 8
      Dated: October 18, 2019              Respectfully submitted,
 9

10
                                           /s/ Brian K. Kelsey
                                           Brian K. Kelsey (Admitted Pro Hac Vice)
11                                         bkelsey@libertyjusticecenter.org
12                                         Jeffrey M. Schwab (Admitted Pro Hac Vice)
                                           jschwab@libertyjusticecenter.org
13                                         Senior Attorneys
14                                         Liberty Justice Center
                                           190 South LaSalle Street
15                                         Suite 1500
16                                         Chicago, Illinois 60603
                                           Phone: 312-263-7668
17                                         Fax: 312-263-7702
18
                                           Mark W. Bucher
19                                         mark@calpolicycenter.org
20                                         CA S.B.N. # 210474
                                           Law Office of Mark W. Bucher
21                                         18002 Irvine Blvd., Suite 108
22                                         Tustin, CA 92780-3321
                                           Phone: 714-313-3706
23                                         Fax: 714-573-2297
24
                                           Attorneys for Plaintiff
25

26
27

28
            Case No. 2:18-cv-09531-JLS (DFMx)    4
30          PLAINTIFF’S STATEMENT OF UNCONTROVERTED FACTS IN SUPPORT OF THE MOTION FOR
            SUMMARY JUDGEMENT
31
